DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 3, the limitation “a guide image that prompts execution of the operation is superimposed on the captured image” is vague. The Examiner is unclear about how does the guide image prompts execution of the operation is superimposed on the captured image? The Applicant is required to clarify.
Claims 4-7 are rejected as being dependent on claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campos et al. (US 2019/0051194 A1; Campos).
As of claim 1, Campos teaches a setting assistance method [fig 1] comprises: capturing an image (by detection device 150) [fig 1] of a projection image projected by a projector (by projection device 140) on a target 125 [fig 1] to generate a captured image (encoded image 145) [0020]; and accepting an operation (decoding) [0020] of setting at least one of a position (on target 125) [fig 1] of the projection image in the captured image (the first drone 105 projects an encoded image 145 with a projection device 140 and that encoded image 145 is detected by the detection device 150 of the second drone 110 for decoding) [0020].
As of claim 2, Campos teaches the projector 140 [fig 1] projects a pattern image 145 [fig 1] on the target 125 [fig 1], and the captured image (by detection device 150) [fig 1] is generated by capturing an image 145 [fig 1] of the target 125 [fig 1] on which the pattern image is projected (by projector 140) [fig 1].  
As of claim 8, Campos teaches a setting assistance apparatus [fig 1] comprising a processor 1002 [fig 10] programmed to cause a camera (detection device 150) [fig 1] to capture an image of a projection image (encoded image 145) [0020] projected by a projector (projection device 140) [fig 1] on a target to generate a captured image 145 [fig 1]; and accept an operation (decoding) [0020] of setting at least one of a position of the projection image in the captured 43 image (the first drone 105 projects an encoded image 145 with a projection device 140 and that encoded image 145 is detected by the detection device 150 of the second drone 110 for decoding) [0020].
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Campos et al. (US 2019/0051194 A1; Campos) teaches a drone operating environment 100 includes a first drone 105 and a second drone 110. Each drone 105 and 110 may be of any type and in an example, each includes a frame 115 and propellers 120 allowing for autonomous flight over an environment 125 that includes numerous obstructions 130. Obstructions 130 may include walls, ceilings, vehicles, trees, other drones, or the like. Each drone 105 and 110 also includes a collision avoidance system 135. The collision avoidance system 135 includes processing circuitry that operates to prevent a drone 105 and 110 from colliding with external sources such as walls, building, ceilings, obstacles, other drones, and the like. The collision avoidance system 135 includes a projection device 140 that in real time receives information related to the drone 105 or 110 and encodes a projected image 145. Information includes, but is not limited to drone speed, drone direction, drone rotation, drone acceleration, projected drone path, projected drone destination, and the like. The encoded projection is of any type, including QR-code, CCTag projection, bar code, spectrum based imaging, patterned imaging, combinations of these projections, and the like. The projection device 140 is any one of a tilt/pan camera or projector, 3-D camera such as a Kinect™, RealSense™, structure sensor, Asus Xtion™, and the like, a light emitting diode (LED) red, green, blue (RGB) camera or projector, and the like. Specifically, the projection 140 is able to project, not just downwardly on the ground, but in multiple directions such as on objects including buildings and other obstacles, upwardly on ceilings, and the like. Campos does not anticipate or render obvious, alone or in combination, a guide image that prompts execution of the operation is superimposed on the captured image, and a display apparatus displays the superimposed image.
Claims 4-7 are allowed as being dependent on claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Urano et al. (US 20190191134 A1) teaches a projection control apparatus that controls projection using a plurality of projection devices that project optical images onto a projection plane. The projection control apparatus obtains a projected area of each of the plurality of projection devices on the basis of an image obtained by capturing the projection plane. The projection control apparatus then executes a first adjustment process of adjusting the projected area of each projection device so as to cause the projected areas of other projection devices, among the plurality of projection devices, that are not a reference projection device, to correspond to the projected area of the reference projection device. The projection control apparatus cancels geometric correction applied in the other projection devices before starting the first adjustment process and does not cancel geometric correction applied in the reference projection device before starting the first adjustment process;
- Prior Art FURUI (US 20130342816 A1) teaches a second projector projects and displays a measurement pattern on a projection screen while a first projector projects 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882